                                                                                              E-FILED
                                                           Wednesday, 30 October, 2019 02:33:19 PM
                                                                       Clerk, U.S. District Court, ILCD

                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

CHARLES MOJAPELO,                            )
                                             )
         Plaintiff,                          )
                                             )
                v.                           )      Case No. 1:18-cv-1029
                                             )
AVIS BUDGET CAR RENTAL, LLC,                 )
                                             )
         Defendant.                          )

                                  Order & Opinion

         This matter is before the Court on motions in limine by both parties. (Docs. 63,

64, 65, 66). Defendant has responded to Plaintiff’s motions (Docs. 70, 71),1 but

Plaintiff has failed to timely respond to Defendant’s motions. For the reasons stated

herein, Defendant’s motions (Docs. 63, 64) are GRANTED and Plaintiff’s motions

(Docs. 65, 66) are DENIED.

    I.   Defendant’s Motions

         Defendant has moved to bar evidence offered to prove emotional distress or

otherwise seek punitive damages (Doc. 63) and evidence offered on the time and effort

Plaintiff has spent litigation the case (Doc. 64). As Plaintiff failed to respond to either

motion before the deadline—or, indeed, at all—these motions are presumed

unopposed. CDIL-LR 7.1(B)(2).




1 Defendant inadvertently filed one response as a motion before refiling it as a
response; the misfiled Doc. 69 is STRICKEN AS IMPROVIDENTLY FILED.
       This Court is unable to find any precedent suggesting the Illinois Wage

Payment and Collection Act (IWPCA), 820 ILCS 115/3, under which this action is

brought, would support a claim for emotional distress or punitive damages. As

Defendant correctly points out, the Northern District has held IWPCA “does not

provide for punitive damages.” Saribekian v. Concrete Drilling & Sawing Co., Inc.,

1990 WL 133431, at *6 (N.D. Ill. Sep. 13, 1990). In the absence of any argument why

the Court should find otherwise, the Court holds these damages are not available

and, consequently, evidence offered for the purpose of proving emotional distress or

as a basis for punitive damages would not be relevant and would be unfairly

prejudicial. Thus, such evidence is barred under Federal Rules of Evidence 402 and

403.

       Both the United States Supreme Court and the Illinois Supreme Court have

held pro se plaintiffs are not entitled to attorney’s fees under even statutes which

explicitly allow recovery of attorney’s fees. Kay v. Ehrler, 499 U.S. 432, 435 (1991);

Hamer v. Lentz, 132 Ill.2d 49, 63 (1989). Having not filed a response, Plaintiff gives

the Court no reason to believe an award of attorney’s fees would be appropriate in

this case; he is proceeding pro se. Therefore, any evidence regarding the time and

effort he spent litigating the case, which does not bear on his right to relief under the

statute, would be irrelevant and unfairly prejudicial; such evidence is excluded under

Federal Rules of Evidence 402 and 403.




                                           2
II.      Plaintiff’s Motions

         Plaintiff’s surviving motions in limine2 ask the Court to rule on the

admissibility of certain documents (Doc. 65) and exclude certain evidence as hearsay

or for lack of authentication (Doc. 66). Defendant timely responded. (Docs. 70, 71).

         The first motion appears to be a revival of a motion Plaintiff filed during the

briefing on summary judgment (Doc. 47). (Doc. 65 at 1). For clarity of the record, that

motion was not denied because the Court accepted Defendant’s argument that the

exhibit should be excluded due to discovery issues, as Plaintiff suggests (Doc. 65 at 1-

2; see Doc. 50 at 1-2). Rather, the Court found the proffered exhibit was unnecessary

to consider at the time and therefore denied the motion as moot. (Doc. 52 at 9).

         However, the Court agrees with Defendant the request is premature. The

exhibits may be admissible or not depending on what occurs at trial and how a

foundation is provided. The Court cannot say at this early juncture whether or not

they are admissible. Therefore, Plaintiff’s motion is DENIED without prejudice.

         In his second motion, Plaintiff takes issue with three portions of a proposed

final pretrial order: (1) “Plaintiff never reported to work when [Margina] Arbuckle

attempted to call him in from the on-call list”; (2) “Mark Hutchins subsequently

instructed Arbuckle to stop attempting to schedule Plaintiff for work because he did

not have the proper work authorization paperwork. Hutchins instructed Arbuckle

that Plaintiff could not work until Plaintiff resolved his work authorization issues”;

and (3) “On June 25, 2012, Hutchins terminated Plaintiff’s employment because



2   One of Plaintiff’s motions (Doc. 67) was denied as untimely filed. (Doc. 68).
                                             3
Plaintiff was never available to work.” (Doc. 66 at 1). Plaintiff contends these

statements are hearsay and the evidence regarding the calls should be excluded as

Defendant has not produced phone records showing those calls.

      Hearsay refers to “out-of-court statements made by non-witnesses that are

offered to prove the truth of the matter asserted.” United States v. Taylor, 569 F.3d

742, 749 (7th Cir. 2009). The first two statements are clearly not hearsay. Arbuckle

will be a witness at trial, and as such any testimony she provides that Plaintiff did

not report to work when called will be an in-court statement made by a witness.

Hutchins’s instructions to Arbuckle are not relevant on the issue of whether Plaintiff

had the proper work authorization permit, but rather have relevance in their effect

on Arbuckle’s behavior. Therefore, they are not hearsay. United States v. Marchan,

935 F.3d 540, 546 (7th Cir. 2019); Fed. R. Evid. 801(c)(2). With regard to the final

statement, whether it will constitute hearsay depends on how evidence is offered of

Hutchins’s reasons for terminating Plaintiff’s employment and the purpose of that

offering. The Court will deny the hearsay objection without prejudice as to the third

statement, and Plaintiff may reraise that objection at trial. But nothing indicates the

evidence is fundamentally hearsay and should be excluded at this time; it will depend

on the method of introduction at trial.

      Plaintiff has provided no legal basis for his assertion that Defendant must

produce authenticated phone records in order for a witness to testify that a phone call

occurred. Nor has he argued such records were requested in discovery but not




                                          4
produced. The Court therefore has no basis to grant his motion on that ground.

Plaintiff’s motion (Doc. 66) is DENIED.

                                     CONCLUSION

      Defendant’s motions (Dos. 63, 64) are GRANTED. The practical consequence

of this ruling is that Plaintiff’s potential recovery is limited to those damages allowed

in the statute, and does not include punitive damages, damages for emotional

distress, or attorney’s fees. Plaintiff’s motions (Docs. 65, 66) are DENIED. His request

to find certain documents admissible and his hearsay objection to the reasons for his

termination are denied without prejudice and may be raised at trial. The misfiled

Doc. 69 is STRICKEN AS IMPROVIDENTLY FILED.



SO ORDERED.

Entered this 30th day of October 2019.

                                                         s/ Joe B. McDade
                                                     JOE BILLY McDADE
                                                United States Senior District Judge




                                           5
